431 F.2d 634
M.S.I. SHIPPING CO., Ltd., Plaintiff-Appellee,v.DADE DRYDOCK CORP., and Fairbanks Morse, Inc., Defendants-Appellants.
No. 29026.
United States Court of Appeals, Fifth Circuit.
July 27, 1970.

Thomas G. Spicer, Don Nicholson, Miami, Fla., for Fairbanks Morse.
G. Morton Good, Miami, Fla., for Dade Drydock Corp.
Raymond T. Greene, Greene & Downing, Miami, Fla., for plaintiff-appellee.
Before TUTTLE, THORNBERRY and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the District Court, sitting without a jury in admiralty.  The court found appellant Dade Drydock liable to M.S.I. Shipping Co., Ltd. for breach of contract in the repair of the port drive shaft of the M/V Santa Inez on July 17, 1965, and for damages incurred on July 17, 1965, and for damages incurred on July 22, 1965, in the sum of $2850, and in January and February, 1966, in the sum of $6375.  The court further found that Dade Drydock was entitled to be indemnified by Fairbanks Morse for the above damages as a subcontractor of Dade Drydock.  Though the historical facts of the case are not in dispute, appellant argues that the conclusions drawn by the trial court are 'clearly erroneous.'


2
Both parties agree that the standard of review here is as stated in McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20.  Although appellant urgently contends that inferences opposing those drawn by the trial court are so strongly supported as to require reversal of the trial court's judgment, we have carefully reviewed the trial court's extensive findings and conclusions and we are not left 'with a definite and firm conviction that a mistake has been committed'-- the McAllister standard.


3
Fairbanks Morse here concedes that if Dade Drydock is ultimately liable, then it is obligated to indemnify Dade Drydock.


4
Both judgments are, therefore, affirmed.